Title: Enclosure: A Draft Contract for a Loan, 22 January 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John




His Excellency  EsqrPresident of the Generall Congress of the United States of North America

To all those who should read or hear this present greeting.

While as the generall Congress of the United States of North America, in which the supreme Legislatúre of this extensive coúntrie Resides, hath Resolved for the benefitt of the common wealth to borrow abroad a certain súmm of money and to make a loan; and as Congress hath aúthorised and qualified, and do aúthorize and qualify there to by force of this present Mr. John de Neufville & Son at Amsterdam.
Know Ye Everyone, that Said Congress of the United States of North America hath declared in her Session of to owe and be indebted well and honestly to Mr. Jno. de Neufville & Son of Amsterdam a Súmm of three Million Gilders Holland Currency having been lended that summ by them and thús with exclúsion of All exceptions of non numerated pecúniae and all others whatsoéver for the time of ten Years at the intrest of five per Cent per Annum or also to their choice at the intrest of 4 pr. Cent and for the remainder 1 pr Ct. during the ten Years a Certain quantity of  Acres of Land, which Could be devided between the Lenders by Lotery, for which intrest and reimbursement of the Capital Súmm Congress by her Said Person hath engaged and mortgaged as she engages and mortgages by this present generally all the lands and possessions through all the United States, with their income Revenue and prodúction.
Fúrther more especially a súmm of twelve million Gilders in the neat proceeds of so many of the produce of oúr State as Tabaco Rice Indigo Grain Ashes Timber &ca. as will neat this Súmm which produce and effects regularly will be send to John de Neufville & Son of Amsterdam to be sold there and Converted into money for Accoúnt of Congress. Vizt.
For the Amoúnt of five hundred thoúsand Gilders every Year during the first six years, out of which the intrest every year shall regularly be payd and the first revenúes every year remain boúnd for the payment of the said intrest.
Further shall be remitted for the Amoúnt of Two million Two hundred and fifty Thousand Gilders every of the four years following, out of which not only the intrest will be paid, and there fore they be bound bútt even So múch as will pay off 25 pr. Ct. of the money borrowd under the same terms and conditions, so that at the end of the tenth year this whole loan will be payd off and abolishd.
Congress further hath declared to qualify and authorise so as she qualifies and aúthorises Said John de Neufville & Son, by Negotiating of this Súmm of money to divide this Originall and the whole of this súmm in smaller obligations and so in smaller summs and to furnish and sett them off to whome they might think fitt, Which obligations will be signed by  as these so aútorised in particular Contrasignd by a Sworn Notary Publicq and acquitted by said John de Neufville & Son, which portions or obligations when possessed with those formalities, will be reckond and acknowledged of an equal proportionall force with this Originale. Further will be approved all and every thing which Mrs. John de Neufville & Son will think best for the benefitt of our States in regard to this Negotiation in regard to the regular payment of the intrest and the reimbúrsement of the money borrowd at the fixed periodes, all agreable to the herefore mentiond agreement and intention.
In Confirmation of which all I have sett my hand to this present and Caused the great Seal of the United States to be affixed thus done in Congress at Philadelphia

 President
by Comand of His Excellency  Secy.

